                     Case 1:19-cv-00801-JL Document 48 Filed 11/27/19 Page 1 of 5

                                                                                                        U.s ■■                )URT
                                                                                                 DISTRICl           F Nt   , AMPSHIRE


                                                                                                            NOV 2          2019

                                                                                                              FILED



                                Case l:19-cv-00801-JL Document 43 Filed 11/20/19 Page 2 of 6
                                                         Cose No. l:19-cv-00801-JL


                                               Defendants' Prcliminory Injunction Exhibit List
                               St»r7n, Riiger £ Co.,Inc. »•. American Outdoor Brands Corporation, et al.
                                                         Case No. l:I9-cv-00801-JL
       Hearing Ex.          Prior Ex. No.           Prod Beg Bates No.     Doc Date                   Description                 Dcsi&nation
                          Gumey Exhibit 1,
       v^Afro)          Ericksen Exhibit D-12                             7/31/2019 Complaint                                        N/A
         B(1D)            Guniey Exhibit 2            RGR-00000009        01/00/2006   Ruger magazine excerpts                       N/A
         C(ID)            Gumey Exhibit 3             RGR-00000017                     Rugcr 10/22 and ia'17 rifle ad                N/A

         D(1D)            Gumcy Exhibit 4              RGR-00000068                    Ruger "Ali-Weaihcr Rifles" ad                 N/A

         ElXi)            Gumey Exiiibii 5            RGR-00000043                     Ruger 10/22 Magazine ad                       N/A

         F(ID)            Gumcy Exhibit 6                                              Hand-drawn diagram                            N/A
                                                                                       Ruger "The Tradcmaric of Perfection"
         ccvuf
            t   ••
                          Gumcy Exhibit 7             RGR.00000114                     magazine ad                                   N/A
                                                                                       UK Ruger 10/22 Rifle ad via Viking
         H(1D)            Gumcy Exhibit 8             RGR-00000081                     Arms Limited                                  N/A

                                                                                       12/20/1993 Rugcr Press Release on
                                                                                       10/22 (intended for release after
          KID)            Gumcy Exhibit 9             RGR-00000182        12/20/1993   03/01/1994)                                   N/A
         J(K             Gumey Exhibit 10             RGR-000CIO2O5                    Ruger 10/22 print ad                          N/A

         K(ID)           Gumey Exhibit 1!             RGR-OOOOIS7I                     Book Excerpt - "Chapter I. The 10/22"         N/A
         L(1D)           Gumcy Exhibit 12             RGR-00002481                     Ruger Packaging Exemplar                      N/A

                                                                                       American Outdoor Brands
                                                                                       Corporation, Long Gun Altitude &
                                                                                       Usage Survey. Sepieraber 28, 2017 -
         MflDV            Sanvillc Exhibit I                              9/2S/20I7 Pan 1                                            N/A

      \/^]                                                                             T/CR22 Box                                    N/A
                        Ericksen Exhibit D-5           S&\V00017487       7/10/2019    T/CR22 Forcnd Wrap                            N/A
                                                                                       T/CR22 rifle                                  N/A
         OdD)             Sanvillc Exhibit 8           S&W00001301         5/3/2018    May 3, 2018 Press Release                     N/A
                                                                                       Rugcr 10/22 Carbine rifle                     N/A
\\^
      t/ S&5.                                          S&W00015974         7/5/2018    Female Shooters T/CR22 Print Ad               N/A

      s/ Ttm                                           S&W000I5986         7/5/2018    Father and Kid T/CR22 Print Ad                N/A



                                                                 Page 1 of5
                     Case 1:19-cv-00801-JL Document 48 Filed 11/27/19 Page 2 of 5




                               Case l;19-cv-00801-JL Document 43 Riled 11/20/19 Page 3 of 6
                                                  Case No. 1:19^-0080 -JL


            ucjefj                              S&WOOOI5976       7/5/. 0)8   Ma]cT/CR22 Prim Ad                       N/A
t   ■   1    '
    v/V(^>                                                                    Hoguc Aflermatkec Slock                  N/A

    vwTsa                                                                     Magpul Hunter X-22 aOcrmaikct .stock     N/A

            X(1D)         Ungcr Exhibit 6       S&WO0(K)0216      2/4/ 016  Rifle Specification Form                   N/A

            YflD)                               S&\VO0(K)O626     6.'9/20l7 Rillc Specification Form                   N/A

       2(ID)                                    S&W00013281      12/20/2017 Rifle Specification Form                   N/A

    .. AA(ID)                                   S&W00018934      8/24/2017 Rifle Specification Form                    N/A
                         Daubert Exhibit C                                    T/CR22 Point ofSale Pictures             N/A
              r'        Ericksen Exhibit D-1,                                 Eugene Ericksen Confusion Survey
        CC(ID)           Complaint Exhibit J                      7/25/2019   Report                                   N/A
                                                                              Copy ofCourt Opinion in Bracco
                                                                              Diagnosiics. Inc. v. Amcrsham Hcahh,
                                                                              he..627 F. Supp. 2d 384(D.NJ.
        DD(ID)          Ericksen Exhibit D-2                      3/25/2009   2009)                                    N/A

                                                                              Point ofSale Photographs(color
                                                                              photocopy ofttvo photographs of rifles
                                                                              for sale taken at Dominion Outdoors in
            EE(ID)      Ericksen Exhibit D-3                                  Fishersviile, VA)                        N/A
                                                                              Point of Sale Photographs (color
                                                                              photocopy of two photographs of
                                                                              T/CR22 displayed for sale at Grice
            FF{ID)      Ericksen Exhibit D-4                                  Gun Shop in Clcarfield, PA)              N/A
                                                                              Expert Report of Eugene Ericksen in
                                                                              Guayoki Sustainable Rainforest
        GG (ID)         Ericksen Exhibit D-6                      4/4/2018    Products V. Yachak, LLC                  N/A
                                                                              Rebunal Expert Report of Eugene
                                                                              Ericksen in Guayaki Sustainable
            HH(ID)      Ericksen Exhibit D-7                      4/26/2018   Rainforest Products v. Yachak, LLC       N/A
                                                                              Rebuttal Expert Report of Eugene
                                                                              Ericksen in opposition proceeding
                                                                              between Neu'cgg and Schoolhotuc
            H(ID)       Ericksen Exhibit D-8                     9/17/2015    Outfitters.                              N/A



                                                         Page 2 of5
                              Case l:19-cv-iX)801-JL Document 43 Filed 11/20/19 Page 4 of 6
                                                                  Sjo £ aSoj
   V/N          »U!y tZ/OI jo-cdoo UBIIBIJ :w ouiapM     i86l/9Z/C     OdZOOOOO-HOH                           (01)nn
   V/N                                    luiejduioo SIOZ'Sl/01                                    \ vv'      (01)IX
                    papuotuv '|c 19 J03SUUV 'a J99n>]                                                             •
   V;N                     Buiqjcj t|$ 7J nuunicoj                                                            ^SS /
                              VSn-ZDJ"AOii:K)ivK!d
   03V                  aufzcSei^ puB ijaoig XoioaiA                    I6IIIOOO/A'?S     8 ijqiqxa jaSun     (GllHll
                    igaroijjoj siusutajinbaij uStssQ
   03V                                          9I0l 9ioz/n/z          iSil lOOOAWS       6 iiqiqya jaSufj    ^)00
              'II /0etuq9j ifSnojip 9101'C '9^3 ujojj
                noX pus ous!Ai,\ 09nej\'nag Xuinisf
               'siogng uossf fluouni sSusqsxa lismg
                                                                                                              *   <
   V/N                            auiqjto 22/01 wn       810Z/8I/6
                 153JB1 ja3ng - g 102'81 Jaqiuaicios
                    psiBp aptuv ireuisijra ubdu.iiuv
                                                                                                              \
   V/N                   Xlia incSj9a-610Z"«'<BlN        610Z/5/S                                             ^)00        y
                  psicp apfuv isaSjd cauauiv sunQ
   03V                                   XJBiuuins       ilOZ/EZ/f      8SZ1I000M1?S      ZE i!9m*3 JoSufi    yi)m
                       jcsodojj ainiipusdxg [cijUoQ
[spuapijuoo                                   ZlSAiy     6l0Z/t'/0l                       1 )!9F1<3 z»A[^     J^ x(ly^v^y/^
  -cmaiH           uny "JQ JO uodsg icunqa-jj uadxg
   V/N                     uios'sunoinoqvMifuiam                                        II-a Hqpp/3 uasipug   (01)n
                                    sijsqa.M sip Uioij
               ZZHD/i ® J® qdciSoioqd joXdosoioqj
   V/N                                       (iOOt       iOOZ/Sl/9                      0I-a>!9!9*a uos'PPH   (Ol)lOi
                 ■A'N'O'S) 8?? PZ "ddns '£ SIS "sui
              'ai^nog :j> asuooq ■\ jspaipiAj uouira
                     smo"! ui uoiuido unoojo Xdo^
   V/N                                      jsSng 6I0Z/SZ/Z.                            6*0 i!9m*a uasijaug    (ODff
                    tomiSJoj psJsdajg uodag usdxg
                Suiussjq Xispuossg uasifsug ausSng
                                                         Tf-!0M0-"-6P! ON
                Case 1:19-cv-00801-JL Document 48 Filed 11/27/19 Page 3 of 5
                                                                                                                                X
                                                                                                                            X
                           Case l:19-cv-00801-JL Document 43 Filed 11/20/19 Page 5 of 6
                                                                  SjOfrsSed
V/M                  PV luud sagry jj/oi Jo3ny                         PEt-IOOOO-HOH                                   (ai)
V/N         l|OAmjC;\           pne 'iiisucs oasis SOOc/OO/Z           iscooooo-non                                     (aiJ fff
       niosusajof         Suoure saucqsio ijeiug
V/M                                       MipT 6J-J      t-IOLtl/i                                                      (01)III
        ionny - .-iiisqa.w
V/KJ        /.sunisaii             ibow iooiiy piQ       llOZ/OI/i                                                     (01)HHH
            - ausipAV                      AUoooioqj
V/M                                               SA     8U0tAK)/i                                                     (01) ODD
        d JT ^'■OSi: •■'"I.L "•''U -          Pirvws
             •           sisax liny ji> auumioiij
V/N                   f>Jd ^■^i-P'^       f>D1           MOt/OO/t'                                                      (ODdJd
                   :pMjl 11] pK>n suiui(, ircuuii>j
             -           *isa_£ uny jii AUu.»i(n|j
V/N                                          .•1) '|l!A\ 9IOZ/81/tI                                                    (01) 333
        \c.MV pywrny s-hiq moh "dJl
        •             pnojitaiu aiij,jo aUii3iiioi|j
V/N                                    «]x-uo!snjuo3     (,\OVW\       WWOOOOO-HOM     icuuoj SApcu ui unoy sip        (01) 000
                  6ncio"»iu«im~ |B"!d"t9:c€i                                            01 psptAOjd /fisnoiASJj
V.-N                                   x'sivuoistyooj    6!0t'It.'l    fOOOOOOO-HOU    iciujoj SApeu u; unoy sip       (01) ODD
                    6li:iO'P3*3"iBU!J"t9ICCl                                            01 pspuojd Aisnoi.ojj
V/N              PV tuuj jOesjOAiuuv itiofr JsSny                      sooooooo-you                                    (01) saa
V/N                              PV lupd JsSny                         6soooooo-noy                                    jau wv
V/N                                                PV                  OiOOOOOO-UOH                                     X>zz ^
        luud siuautaACudui] OAiiBAOini] jaSny
V/N                        sjoi|B!|qnd pun tjoiipg       966I/0I/I     i9iooooo-uoy                                ■    (01) AA
             'sjsiij^ jnopmo            3S03P)1 siiOJj
V/N                     pViuudcE/Ol «SN-"8ny S961/00/J                 96I00000-UO11
V/N              9U!1I tC/01 -isSnn Joj sauizcScja; £861/51/9          90t00000-ll0»                                   (01) A\A\ ^   •
       34<X-'^ioU                 -"UV- -SJ oui3j\
V/N                                          Uiaauoy     I661/i/8      Efsooooo-uoa                                     (01) AA
       uny sujqaciu-qns ZUO \ :sy«iuoisny
            qiiM sssuspuodsaijoy jaiis-] jaSny
                                                         nM0800-A»-6PI "N'MO
        Case 1:19-cv-00801-JL Document 48 Filed 11/27/19 Page 4 of 5
            Case 1:19-cv-00801-JL Document 48 Filed 11/27/19 Page 5 of 5




                   Case l;19-cv-008010L Document 43 Filed 11/20/19 Page 6 of 6
                                     Case No. I:I9-c\'-0080t-JL


                                                                  Scini-Auiomaiic Rifle newspoper
  LLL(ID)                         RGR-00001691       11/15/1991 articles                                 N/A
                                                                  Gun Test - Book ofGuns • Article re:
" MMiM^                           RGR-0000I846           2004     Rugcf 10'22                            N/A
        N
                                                                  Collection of scrccnshois from
                                                                  SavngeArms.com (re: Savage A22);
                                                                  CoolGu>Gutis.com (re; Kidd
                                                                  .22IR).Vo]quanscn.com (re:
                                                                  Volquanscn VM-22),
                                                                  Gunslniemniional.com (rc:
                                                                  Volquanscn \^-22). and
  NNN(ID)                                                         RcmingioB.com (re: Remington 597)      N/A
                                                                  .American Ouidoor Brands
                                                                  Corporation, Long Gun Attitude &
  000(ID)                                                2007     Usage Survey • Pan 2                   N/A



  fpp>c)                                                           PdjWiofVel
  aa<iM                                                             ip




                                                                ^iMj-Cjpul ~^0^2 2s^„^
  WdCiOj)                                                         R"^LslliL
                                            Page 5 of5
